DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
No claims have been amended in the response filed September 7, 2022.
Claims 1-20 are pending.
Claims 1-20 are rejected.
Detailed rejections begin on page 3.
Response to Arguments begins on page 9.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 101, set forth on page 3 in this Office action. Explanation for indicating allowable subject matter can be found on pages 9-14 of the Non-Final Office Action dated May 5, 2022.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG” test the claims are directed to statutory categories. Specifically, the system, as claimed in claims 1-10, is directed to a machine. Additionally, the method, as claimed in claims 11-19, is directed to a process. Furthermore, the method, as claimed in claim 20, is also directed to a process.
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites the abstract idea of customizing a product. Specifically, representative claim 11 recites the abstract idea of: 
displaying:
a navigation section that includes at least one of a models menu control or a scenarios menu control; and
an effectivity selector that is selectable to allow the user to select a plurality of aircraft for modification, wherein the effectivity selector displays corresponding effectivity information for the selected plurality of aircraft;
receiving login credentials for a user, the user being a representative of a customer;
determining, by a modification marketplace, a customer type for the customer based on the login credentials for the user;
receiving, by a modification marketplace, at least one of a selection of the models menu control or a selection of the scenarios menu control;
tailoring automatically by the modification marketplace, in response to the selection of the models menu control, a plurality of model options that are presented to the user based on the login credentials and the customer type determined for the customer;
tailoring automatically by the modification marketplace, in response to the selection of the scenarios menu control, a plurality of scenario options presented to the user based on the login credentials and the customer type determined for the customer; and
tailoring automatically by the modification marketplace, in response to the user selecting the plurality of aircraft for modification via the effectivity selector and in response to the user selecting at least one of a first option from the plurality of model options or a second option from the plurality of scenario options, features presented for modifying the selected plurality of aircraft using the corresponding effectivity information for the selected plurality of aircraft.
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 11 recites the abstract idea of customizing a product for purchase, as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” In this case, the abstract idea recited in representative claim 11 is a certain method of organizing human activity because a customer selecting models, scenarios, and effectivities of an aircraft is a sales activity, and tailoring the options to the user based on their credentials is managing personal behavior. Thus, representative claim 11 recites an abstract idea. 
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, representative claim 11 includes additional elements such as a computer system, a graphical user interface on a display system, and a modification marketplace implemented in the computer system.
Although reciting additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea. These additional elements are described at a high level in Applicant' s specification without any meaningful detail about their structure or configuration. Similar to the limitations of Alice, representative claim 11 merely recites a commonplace business method (i.e., product customization) being applied on a general purpose computer. See MPEP 2106.05(f). Thus, the claimed additional elements are merely generic elements and the implementation of the elements merely amounts to no more than an instruction to apply the abstract idea using a generic computer. Since the additional elements merely include instructions to implement the abstract idea on a generic computer or merely use a generic computer as a tool to perform an abstract idea, the abstract idea has not been integrated into a practical application. As such, representative claim 1 is directed to an abstract idea.
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
In this case, as noted above, the additional elements recited in independent claim 11 are recited and described in a generic manner merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a generic computer as a tool to perform an abstract idea.
Even when considered as an ordered combination, the additional elements of representative claim 11 do not add anything that is not already present when they considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components ... ‘ad[d] nothing ... that is not already present when the steps are considered separately’” and simply recite intermediated settlement as performed by a generic computer.” Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, representative claim 1 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the 2019 PEG, there are no meaningful limitations in representative claim 11 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
As such, representative claim 11 is ineligible. 
Dependent claims 12-19 do not aid in the eligibility of independent claim 11. For example, claims 12 and 19 merely further define the abstract limitations of claim 1. Additionally, claims 13-18 merely provide further embellishments of the limitations recited in independent claim 11. 
Furthermore, it is noted that claims 13-14, 17, and 19 include additional elements of a customer information database, a licensing database, an accounts receivable system, an engineering database, an aircraft tracking configuration database, a project management database, a graphical control display, a cart control, and a virtual cart. However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to an instruction to apply the abstract idea using a generic computer or merely use a generic computer as a tool to perform an abstract idea. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. Additionally, the additional elements do not amount to significantly more because they merely amount to an instruction to apply the abstract idea using a generic computer or merely use a generic computer as a tool to perform an abstract idea. 
Thus, dependent claims 11-19 are also ineligible. 
Lastly, the analysis above applies to all statutory categories of invention. Although literally invoking a machine and a process, claims 1-10 and 20 remain only broadly and generally defined, with the claimed functionality paralleling that of claims 11-19. It is also noted that claims 1-9 and 20 include the same additional elements as listed above for the independent and dependent claims, respectively. However, the additional elements in claims 1-9 and 20 do not integrate the abstract idea into a practical application because they merely amount to a general link of the use of the abstract idea to a particular technological environment or field of use. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. Additionally, the additional elements do not amount to significantly more because they merely amount to a general link of the use of the abstract idea to a particular technological environment or field of use. It is also noted that claim 10 includes limitations that are not covered under the previous analysis; however, claim 10 is merely describing further limitations of the abstract idea and does not include any new additional elements. Therefore, claim 10 also does not integrate the abstract idea into a practical application because it merely amounts to a general link of the use of the abstract idea to a particular technological environment or field of use. Claim 10 also does not amount to significantly more than the abstract idea because it merely amounts to a general link of the use of the abstract idea to a particular technological environment or field of use. As such, claims 1-10 and 20 are rejected for at least similar rationale as discussed above.

Response to Arguments
With respect to the rejections under 35 U.S.C. 101, Applicant’s arguments have been considered but are not persuasive. However, in view of the amendments, new grounds of rejection have been applied. These new grounds of rejection have been necessitated by Applicant’s amendments. 

With respect to pages 9-11 of the Remarks, Applicant argues “claim 11 is not directed to an abstract idea but is directed to improved computer system graphical user interface”, citing similarities to McRO and Core Wireless. Applicant further argues “paragraphs [0002], [0003], [0059] describe user interface being improved in a technical manner. For example, in paragraph [0002], the phrase ‘virtual aircraft marketplace’ relates to computer functionality improved in technical manner. In paragraph [0003], ‘e-commerce systems may require ... more time than desired’ relates to speed improvement, and hence to technical manner. Paragraph [0059] refers to a computer providing new functionality for modifying an aircraft, and thus to technical improvements.” However, Examiner respectfully disagrees. 
The October 2019 Update to Subject Matter Eligibility provided guidance on how to evaluate whether claims recite an improvement in the functioning of a computer or an improvement to other technology or technical field. For example, the October 2019 PEG Update states “the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.” The guidance states that “[t]he specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art,” and that, “conversely, if the specification explicitly sets forth an improvement but in a conclusory manner…the examiner should not determine the claim improves technology.” That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. 
Looking to the specification is a standard that the courts have employed when analyzing claims as it relates to improvements in technology. For example, in Core Wireless, the specification noted deficiencies in prior art interfaces relating to efficient functioning of the computer. Core Wireless Licensing v. LG Elecs. Inc., 880 F.3d 1356 (Fed Cir. 2018). In Core Wireless, the claims were determined to be eligible because the court determined that the claims were directed to an improved user interface for computing devices rather than an abstract idea of an index since the claimed limitations disclosed a specific manner of displaying a limited set of information to the user rather than using conventional user interface methods to display a generic index on a computer. Id. This improvement was further supported in the specification which noted deficiencies relating to the inefficient functioning of computers with small screens. Id.
Furthermore, the courts have also determined what is not considered a technical improvement. For example, using generic computing components to increase the speed at which the abstract idea is performed is not a technological improvement. As explained in Trading Techs, displaying information to a user to allow the user to process the information more quickly is not a technological improvement because it’s making the user “faster and more efficient, not the computer.” Trading Technologies v. IBG LLC, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019). The courts also noted in FairWarning that the claims did not demonstrate an improvement to computer technology because “the speed increase comes from the capabilities of a general-purpose computer, rather than the patented method itself” and the claims were found ineligible because “the focus of the claims is not on . . . an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.” FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016)
In contrast to Core Wireless, Applicant’s specification provides no technical explanation of an improvement to the functioning of interfaces. While describing the ability to filter the information displayed to the user based on their credentials, the specification does not described how the interface is improved in technical detail. The specification of Core Wireless explicitly cited deficiencies relating to the inefficient function of small screens, while the specification of the instant invention describes business problems of managing modifications to aircraft and improving customer experience. The specification of the instant invention does not support Applicant’s assertion that the instant invention reduces the computing resources and display space/area of the interface because the specification does not describe how the interface layout nor display of the computer is improved in a technical manner. Rather, similar to Trading Techs and FairWarning, the specification of the instant invention describes business problems of managing modifications to aircraft and improving customer experience by using a computer to increase the speed of the user. 
As disclosed in paragraphs [0002]-[0003] and [0059], the specification describes improvements in aircraft customization and customer experience by displaying certain information to a corresponding user by using generic computing components. Therefore, the instant claims are not directed to improving interfaces but rather are directed to improving the commercial task of modifying an aircraft for a customer and tailoring the options for modification based on their credentials by using a generic computer. The claimed process, while arguably resulting in a better system for customizing aircraft, is not providing any improvement to another technology, such as interfaces, or another technical field. Rather, the claimed process is utilizing a generic interface and other generic computer components to improve aircraft modification, e.g. sales activity and managing personal behavior. As such, the claims do not recite specific technological improvements such as an improvement to interfaces, and therefore, the rejection is also maintained in this aspect.

With respect to page 12, Applicant argues “claim 11 does not recite an abstract idea” because “customizing a product is patentable subject matter rather than abstract idea.” However, Examiner respectfully disagrees. 
As explained in the MPEP at § 2106.04(a), key concepts were extracted and synthesized in order to identify groupings of abstract ideas. One of those groupings was “certain methods of organizing human activity,” which is defined to include “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions),” which can include certain activity between a person and a computer. 
	Additionally, the courts determined in Intellectual Ventures that tailoring (i.e., customizing) information is “a fundamental ... practice long prevalent in our system....” and considered an abstract idea. Intellectual Ventures I LLC v. Capital One Bank, 792 F. 3D 1363 (Fed. Cir. 2015). The claims in Intellectual Ventures I were deemed ineligible because “merely adding computer functionality to increase the speed or efficiency of the process does not confer patent eligibility on an otherwise abstract idea.” Id. 
In this case, claim 1 recites certain methods of organizing human activity because the claim recites a user that is a representative of a customer selecting aircraft for modification. “Sales activities” is a broad term that encompasses activities that are related to sales, which includes any steps taken to move customers through a sales process. The claims also recite managing personal behavior because the claims recite tailoring the options based on the user credentials. In other words, the user has to follow the tailored options (i.e., instructions) presented to the user for modification. While the claims do recite additional elements such as a computer system, a graphical user interface on a display system, and a modification marketplace implemented in the computer system, the recitation of these additional elements does not negate the presence of an abstract idea. Similar to Intellectual Ventures I, the claims recite an abstract idea because they recite customization, and the additional elements merely increase the speed of the user rather than the speed of the computer. Therefore, the claims do recite an abstract idea, and the rejection is maintained in this aspect.

With respect to pages 13-14 of the Remarks, Applicant argues “claim 11 does not recite an abstract idea” because “sales activity can be patentable if it involves improvement to technology,” citing alleged similarities to DDR Holdings and differences to buySAFE. While Examiner agrees that an abstract idea can still be patentable if it improves technology, Applicant’s invention does not set forth a technological improvement.
In DDR Holdings the court found that the “claimed solution [was] necessarily rooted in computer technology to overcome a problem specifically arising in the realm of computer networks.” DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245 (Fed. Cir. 2014). The court noted that the problem addressed by the claimed invention was a problem specific to the Internet and/or computer networks – that is the problem of retaining website visitors that, if adhering to the routine and convention functioning of Internet link protocol, would instantly be transported away from a host's website after “clicking” on an advertisement and activating a hyperlink. Id citing DDR Holdings. The court noted that the DDR Holdings claims did not broadly and generically claim “use of the Internet” to perform an abstract business practice and, unlike buySAFE, the DDR Holdings claims “specif[ied] how interactions with the Internet are manipulated to yield a desired result—a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink.” Id citing DDR Holdings. Furthermore, the court noted that the claims in DDR Holdings did not “recite a commonplace business method aimed at processing business information, applying a known business process to the particular technological environment of the Internet, or creating or altering contractual relations using generic computer functions and conventional network operations.” Id citing DDR Holdings.
In contrast, the courts found buySAFE ineligible because the claims recited an abstract idea in the form of a contractual relationship pertaining to transactions, and “[t]he claims’ invocation of computers adds no inventive concept. The computer functionality is generic.” buySAFE, Inc. v. Google, Inc. 765 F.3d at 1355 (Fed. Cir. 2014). 
In contrast to the claims in DDR Holdings, the claims at issue are not “necessarily rooted in computer technology to overcome a problem specifically arising in the realm of computer networks.” Unlike the claims in DDR Holdings, the present claims recite functions that could be performed outside of the Internet or computing networks. For example, absent the computing components recited in the claims, the claims are directed to customizing the aircraft of a customer. Thus, the present claims merely employ computing elements to facilitate the implementation of the abstract idea. As such, unlike DDR Holdings, the claims do “recite a commonplace business method aimed at processing business information, applying a known business process to the particular technological environment of the Internet, or creating or altering contractual relations using generic computer functions and conventional network operations,” Id citing DDR Holdings. Furthermore, similar to buySAFE, the claims recite an abstract idea invoking computers that “adds no inventive concept.” Id citing buySAFE. Therefore, the claims recite an abstract idea and do not recite an improvement rooted in computer technology, and the rejection is maintained in this aspect.

With respect to pages 14-15 of the Remarks, Applicant argues that the court cases cited in the interview held on August 1, 2022, namely Ultramercial and OIP Techs do not recite similar abstract ideas to the instant invention. Examiner agrees with Applicant in this regard. However, Applicant further argues that the instant claims are eligible because, unlike Ultramercial and OIP Techs, “Applicant's GUI Elements are novel and unobvious rather than routine and conventional.” However, Examiner respectfully disagrees with Applicant’s interpretation of eligibility.
As described in the MPEP at § 2106.05, Section I, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. As made clear by the courts, the “novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the §101 categories of possibly patentable subject matter.” Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016). Because they are separate and distinct requirements from eligibility, patentability of the claimed invention under 35 U.S.C. 102 and 103 with respect to the prior art is neither required for, nor a guarantee of, patent eligibility under 35 U.S.C. 101.
Furthermore, the 2019 PEG states “if an examiner had previously concluded under revised Step 2A that, e.g., an additional element was insignificant extra-solution activity, they should reevaluate that conclusion in Step 2B. If such reevaluation indicates that the element is unconventional or otherwise more than what is well-understood, routine, conventional activity in the field, this finding may indicate that an inventive concept is present and that the claim is thus eligible.”  Additional elements that are deemed well-understood, routine, and conventional activity are then evaluated as laid out in the memorandum titled “Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision” (the “Berkheimer Memorandum’).
In the instant case, while Examiner has indeed determined that the claimed invention is novel and non-obvious over the prior art under 35 U.S.C. 102 and 103, this determination is separate from the evaluation outlined under 35 U.S.C. 101 for well-understood, routine, and conventional activity. Examiner does not evaluate the claims to determine whether the claims recite well-understood, routine, and conventional activity because the instant claims are not determined to recite insignificant extra-solution activity. Thus, Examiner is not required to evaluate whether the additional elements recite well-understood, routine, and conventional activity as described by the Berkheimer Memorandum. Rather, as previously stated, the claims  recite an abstract idea implemented on a generic computer utilizing generic computing elements. Therefore, under 35 U.S.C. 101, the claims are ineligible, and the rejection is maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Whang et. al. (US 20170103159 A1) was used to understand other methods for modifying airplane configurations, specifically by utilizing previous design considerations for interior passenger layouts on a commercial aircraft.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BARLOW whose telephone number is (571)272-5820. The examiner can normally be reached Mon-Thurs 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BARLOW/Examiner, Art Unit 3684                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625